COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Gary Lynn Fomby v. Jaime Claviho, Manorcare-Sharpview of
                         Houston Texas, LLC and Sharpview SNF Management, LLC

Appellate case number:   01-19-00618-CV

Trial court case number: 2016-19064

Trial court:             133rd District Court of Harris County

        On August 23, 2019, appellant filed an unopposed motion to transfer the pleadings and
briefs previously submitted in appellate cause number 01-17-00120-CV and cause number 18-
0981 in the Texas Supreme Court. We grant the motion in part. The Clerk of this Court is
instructed to transfer the clerk’s record from appellate cause number 01–17–00120–CV to 01–19–
00618–CV and to label the transferred Clerk’s Record as Clerk’s Record I (transferred). We deny
appellant’s request to transfer records from the Texas Supreme Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack____
                    Acting individually  Acting for the Court


Date: __September 26, 2019__